Citation Nr: 0403104	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  99-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
January 1989 followed by service in the Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which in pertinent part denied the 
veteran's claim for service connection for a low back 
disability.  The veteran and her husband testified at a 
hearing at the RO in February 1999 in connection with the 
appeal and the veteran testified at a videoconferencing 
hearing before the undersigned in November 1999.  In January 
2001 the Board remanded the appeal for additional evidentiary 
development, including a VA examination.  The RO subsequently 
continued its prior denial of service connection and returned 
the case to the Board for further appellate review.  

When the case was before the Board in January 2001 the appeal 
included the additional issue of entitlement to service 
connection for depression secondary to a low back disorder.  
By a May 2003 rating decision, the RO granted direct service 
connection for depression, finding that the disorder was the 
result of a back injury in service.  Accordingly, the matter 
is no longer before the Board.  


FINDINGS OF FACT

1.  A back disability was not manifest during service or 
until many years after the veteran's separation from service.  

2.  The record does not contain competent medical evidence 
that the veteran's currently diagnosed back disability is 
related to her military service.  


CONCLUSION OF LAW

Residuals of a low back injury, to include degenerative joint 
disease of the lumbar spine with herniated nucleus pulposus 
and left lumbar radiculopathy, were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the Veterans Claims Assistance Act of 
2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), redefines VA obligations 
with respect to notice and duty to assist.  Regulations 
implementing the VCAA were issued in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Although the 
veteran's claim was received before November 9, 2000, the 
effective date of the new law, the VCAA appears to be 
applicable in the present case because the claim remains in a 
pending status before the Board.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Notice

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply, 
which evidence VA will obtain on her or her behalf and to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the present case, the statement of the case and the 
supplemental statements of the case cite the applicable law 
and regulations and explain why the RO denied the veteran's 
claim.  The May 2003 supplemental statement of the case sets 
forth the text of the VCAA regulations.  

In addition, the record shows that in April 2001 the RO sent 
the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter provided detailed information concerning the 
evidence needed to support the service connection claim.  The 
letter advised the veteran that private or VA medical records 
would be obtained if she provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  The letter explained that the RO would help her 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if she furnished enough 
information to enable VA to request them.  The forms required 
to authorize the release of private medical records to VA 
were provided.  The letter served to put the veteran 
substantially on notice of the requirements of the law, the 
evidence needed to support her claim, the information she 
must supply to permit VA assistance in developing her claim, 
and the evidence to be procured by VA in furtherance of its 
duty to assist pursuant to the requirements of Quartuccio.  
She was further advised to submit evidence that is new and 
material to her claim and not evidence already of record and 
considered.  She was also advised that she was ultimately 
responsible for giving VA the information or evidence to 
support her claim.

The Board would note that the letter was not legally 
sufficient under the statutory requirements then in effect, 
since it requested a reply within 60 days, and did not 
adequately explain that the veteran had a full year in which 
to submit the requested information or evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, revisions to 38 U.S.C.A. § 5103 
contained in the recently-enacted Veterans Benefits Act of 
2003, which was made effective retroactively to November 9, 
2000, the effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and her representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108--183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
The deficiency has thus been rectified by operation of the 
new law.  

The Board notes that the RO did not provide notice of the 
VCAA to the veteran prior to the initial unfavorable 
decision.  This is because the VCAA did not become law until 
after the initial July 1998 denial of the service connection 
claim.  Nevertheless, the Board does not find prejudicial 
error in reaching a decision in this claim because the RO 
eventually did give the veteran complete notice of the 
provisions of the VCAA and afforded the opportunity to 
identify relevant evidence.  VA also thereafter readjudicated 
the claim, in May 2003, after fully discharging the duty to 
assist, as set forth below, and without imposing any greater 
hurdle to the grant of service connection due to the prior 
denial of the claim.  There is no prejudicial error resulting 
from the inability to notify the veteran of the VCAA until 
after the initial unfavorable decision.  38 U.S.C.A. 
§ 7261(b) (West 2002).

Duty to assist

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All VA medical 
records have been obtained and two VA examinations have been 
performed.  Service department medical and personnel 
documents have been requested on several occasions and all 
available records have been received.  Requests to the 
National Personnel Records Center and the Bureau of Naval 
Records pursuant to the Board's remand did not result in 
receipt of additional records or information.  A voluminous 
quantity of medical evidence was received from the Social 
Security Administration, almost all of which, except as noted 
below, consisted of duplicates of records already on file.  
Treatment records received from the University of North 
Carolina Hospitals, including those related to treatment from 
several specified physicians (R. Toselli, M.D., W. Blau, 
M.D., P. Tawney, M.D.) were also mostly duplicates.  The 
veteran did not respond to an August 2003 request for records 
from Dr. Boyette and Dr. Pigford (though it appears that some 
records from Dr. Boyette were included in the Social Security 
Administration file).  The record does not identify any 
additional private medical records for which reasonable 
procurement efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  

Legal criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is 
competent to identify its existence.  38 C.F.R. § 3.303(b) 
(2003).  

Analysis  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As for the first of the three elements, the requirement that 
there be current disability, the existence of a low back 
disability since at least November 1994 is documented in 
detail in the record.  

As for the second Hickson element, evidence of disability in 
service, the record contains service department medical 
records showing that the veteran sustained a low back injury 
in service in November 1986, when she was seen at sick call 
for complaints of a "pinching pain" in her low back of five 
days duration following mild trauma.  She denied radiation of 
the pain, bowel or bladder problems, and weakness.  
Examination showed decreased range of motion, spasm, and 
tenderness at L4 and L5.  The assessment was low back strain.  
The veteran was referred for X-rays, which showed no evidence 
of fracture.  A minimal scoliosis and a transitional 
lumbosacral vertebra were noted.  Subsequent service medical 
records contain no further reference to complaints related to 
the back.  The back was reported as normal on examination for 
separation in January 1989.  In a January 1989 medical 
history form, the veteran denied a history of recurrent back 
pain.  

The area of dispute on appeal relates to the third element, 
involving the question of whether the postservice low back 
disability is related to the injury in service.  Since this 
is a medical question, the law is well established that 
medical evidence is required to resolve it.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The medical evidence to 
resolve this question may consist of evidence showing 
continuity of symptomatology following the injury in service 
or medical opinion that the injury in service and current 
disability are related.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

In the present case, the evidence of record shows that the 
veteran underwent a service department examination in October 
1992 for service in the Reserves and that the spine was 
reported as normal.  In a medical history form executed by 
the veteran in connection with that examination and in a 
similar form executed in February 1993, the veteran denied a 
history of recurrent back pain.  

The next medical evidence relating to the back consists of 
what appear to be office notes from E. Boyette, M.D., dated 
from February 1995 that were received from the Social 
Security Administration.  The handwriting is largely 
illegible but it appears that the veteran was seen for back 
pain in February 1995.  

The veteran filed her claim for service connection for a back 
disability in October 1997.  In support of the claim she 
submitted records from I. M. Hardy, M.D., a neurosurgeon, who 
first saw the veteran in March 1995 on referral from Dr. 
Boyette, at which time she had related that in November 1994 
she had experienced the acute onset of localized low back 
pain.  Conservative treatment had not helped.  Dr. Hardy 
referred the veteran for physical therapy but the pain 
worsened and there were episodes of numbness and tingling.  A 
MRI scan showed degenerative disk disease and bulging at L5-
S1.  In May 1995 surgery consisting of a right L5-S1 limited 
laminectomy with excision of a protruded disc was performed 
at the Pitt County Memorial Hospital.  

Medical records from the University of North Carolina 
Hospitals dated from June 1995 show that in January 1996 
additional surgery consisting of a L4-L5-S1 fusion with bone 
graft was performed.  

At a May 1998 VA examination the veteran related that she had 
hurt her back in 1986 pulling a trunk.  She stated that she 
was put on light duty for a while and that after that the 
pain would come and go.  

The objective medical record does not demonstrate that there 
was continuity of symptomatology between the original 
November 1986 injury and November 1994, when the veteran 
sought treatment for her back from her private physician.  
None of the treatment records from Dr. Boyette, Dr. Hardy or 
any of the physicians who treated the veteran at the 
University of North Carolina Hospital reported a history of 
chronic back problems extending back before November 1994.  
Continuity of symptomatology such as to establish a medical 
nexus to service is not shown in these records.  

In the absence of medical evidence of continuity, the only 
evidence of chronic back disability beginning in service 
consists of statements of the veteran and persons who have 
submitted statements on her behalf.  At her hearings and in 
written statements the veteran has maintained that she had in 
fact had problems with her back ever since the injury in 
service but that she did not report them because in her 
family she had been taught not to go to the doctor unless she 
were bleeding to death and that she did not want the injury 
to interfere with her military career.  

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  
The Board has considered the statements and hearing testimony 
provided by the veteran concerning in-service back injury and 
subsequent back problems.  Against that testimony, however, 
is the negative service and post-service medical records 
spanning a period of nine years, as well as the veteran's 
silence as to back disability on service department medical 
history forms in 1992 and 1993.  Moreover, even if one 
accepts for the sake of argument that there was continuous 
symptomatology after service (and the Board does not), 
supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  Such evidence is 
lacking in this case.  Also, a veteran's delay in asserting a 
claim (in this case from 1989 to 1997) can constitute 
negative evidence that weighs against the claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

In addition, the veteran has in effect admitted that she 
concealed her back condition on examination reports in 
service and this concession serves to undermine her 
credibility.  Denying recurrent back problems on an official 
military medical document is not the equivalent of refraining 
to obtain treatment; it is a misrepresentation.  If the 
veteran was willing to state that she misrepresented her 
physical condition in service when her current expediencies 
were served by doing so, it is not unreasonable to question 
whether she is misrepresenting her medical history at the 
present time to advance her claim for VA benefits.  The Board 
therefore finds the veteran's postservice statements to be of 
relatively little probative value.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  

Statements as to back symptomatology following the injury in 
service have been submitted from two other individuals.  In 
an October 1999 statement, L. S., who had known the veteran 
since 1970, related that the veteran had had no back problems 
before service but had complained about back pain ever since 
her return from service.  In a December 2001 statement, C. 
S., who identified himself as a military advisor to the 
veteran in service, stated that the veteran had back pain in 
service and that he told her that the only way for her to 
reenlist or enlist in the Reserves would be to not report her 
back problems on her separation examination.  

These statements cannot be rejected solely because of the 
relationship of these persons with the veteran.  Both tend to 
corroborate the veteran's contentions that she had continuing 
back pain in service, but neither is consistent with the 
medical record.  Mr. C. S.'s statement is vague as to dates.  
Ms. L. S.'s statement, though specific as to the time period 
and the nature of the veteran's back complaints, is 
inconsistent with the history recorded after November 1994.  
If a back disability of the severity of that reported in the 
statement had in fact been present between 1989 and 1993, it 
defies credibility that the veteran would not have reported 
in to her physicians.  Accordingly, the statements of these 
individuals cannot be accorded substantial probative value as 
evidence of a nexus.  

The medical evidence of record that directly addresses the 
nexus question consists of a March 1999 statement from Dr. 
Hardy and an opinion obtained from a VA physician in March 
2003.  In his March 1999 statement, Dr. Hardy asserted that 
the degenerative changes found at the L5-S1 disc are 
consistent with an injury that the veteran sustained in 
service in 1986.  The report of the March 2003 examination 
and opinion contained the following language:  

The current low back disorder is less 
likely as not related to the November 
1986 in-service low back strain because 
of two reasons: First, the time window 
between the initial injury and the 
subsequent condition, which is 9 years, 
the second: The initial injury didn't 
look that severe because the veteran 
sought medical attention after four to 
five days and her lumbar spine X-ray was 
within normal limits at that time and the 
veteran continued to stay in the military 
service and she was discharged with honor 
in 1989, which indicates that the veteran 
did not have any significant back 
problems and we're not sure if the 
veteran did have any subsequent injury to 
her low back during the 9 years.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in evaluating the probative value of 
medical evidence, "[t]he probative value of the medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri , Id.  

The March 2003 VA opinion is unequivocal in asserting the 
absence of any etiological relationship between the injury in 
service and the post-1994 back disability.  The opinion has 
substantial probative value by virtue of the fact that it 
contains a rationale for the conclusion reached and was based 
on review of the veteran's official service department and VA 
medical records.  The opinion of the examiner must therefore 
be given considerable probative weight.  Dr. Hardy's opinion, 
by contrast, stops short of asserting a direct causal link 
and states merely that the current disability is "consistent 
with" the 1986 injury.  More importantly, the opinion was 
not based on review of the official record but on an 
uncorroborated history provided by the veteran herself.  The 
Board is not obligated to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, Id.  

To the extent that the veteran is attempting to establish a 
medical nexus through her own statements, it is now well-
established that as a lay person without medical training, 
she is not competent to comment on medical matters such as 
the etiology of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
veteran's postservice back disability was incurred in 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
see also 38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  


ORDER

Service connection for residuals of a low back injury is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



